         Case 2:19-cv-00932-JDW Document 30 Filed 06/22/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 BRAD RUSH, as Administrator of the                  Case No. 2:19-cv-00932-JDW
 Estate of Jeffrey Dennis, Deceased,

                Plaintiff

        v.

 THE CITY OF PHILADELPHIA, et al.,

                Defendants


                                        MEMORANDUM

       Brad Rush wants this case heard in state court, rather than here. He filed the case in state

court, but the Defendants removed it. Now, he seeks leave to file an amended complaint that would

drop all claims against the City of Philadelphia and drop the federal claims against Philadelphia

Police Officer Richard Nicoletti. Mr. Rush’s request to amend his complaint comes too late,

however. While he is free to drop his claims against the City with prejudice, as he has offered to

do, he has not shown good cause to permit him to drop his federal claims against Officer Nicoletti.

  I.   BACKGROUND

       On August 20, 2018, Officer Nicoletti shot and killed Jeffrey Dennis. This case arises from

that shooting. Brad Rush is the Administrator of Mr. Dennis’s estate. On February 27, 2019, Mr.

Rush filed a complaint against Officer Nicoletti and the City of Philadelphia. The Complaint

asserts four causes of action: (1) a 42 U.S.C. § 1983 excessive force claim against Officer

Nicoletti; (2) a claim for municipal Liability against the City; (3) a claim against Officer Nicoletti

for assault and battery; and (4) a claim against Officer Nicoletti for punitive and exemplary

damages. On March 5, 2019, the Defendants removed the action to this Court.
         Case 2:19-cv-00932-JDW Document 30 Filed 06/22/20 Page 2 of 5




       On November 12, 2019, the Court conducted an initial pretrial conference pursuant to

Federal Rule of Civil Procedure 16. Then, the Court entered a scheduling order that provides,

among other things, “All motions to amend the Complaint and to join or add additional parties

shall be filed on or before November 22, 2019.” (ECF No. 17 (emphasis in original).)

       On May 5, 2020, Mr. Rush filed a Motion for Leave to File an Amended Complaint and

For Remand to the Court of Common Pleas of Philadelphia County. The proposed amended

complaint would delete all federal claims in the case, leaving only the assault and battery claim

and the request for punitive and exemplary damages. Because there would not be any federal

claims in the case, Mr. Rush asks the Court to remand the case to the Court of Common Pleas after

filing the proposed amended complaint. The Court heard argument on May 27, 2020.

 II.   DISCUSSION

       A.      Municipal Liability Claims

       The proposed amended complaint would drop all claims against the City. Although Mr.

Rush filed this motion under Rule 15, an amendment that dismisses a party invokes Rule 41(a),

not Rule 15. See Gen. Signal Corp. v. MCI Telecommunications Corp., 66 F.3d 1500, 1513 (9th

Cir. 1995) (“Rule 41 is reserved for circumstances in which the result of the alleged dismissal is

that one or all of the defendants are released from the action.”) The Court will therefore construe

the proposed amendment to include a request for voluntary dismissal as to the City under Rule

41(a)(2); see also Roche v. Aetna, Inc., 167 F. Supp.3d 700, 706 (D.N.J. 2016) (construing

amended complaint as also containing a notice of voluntary dismissal under Rule 41(a)(1)(A)(i)

where plaintiff amended complaint to remove another plaintiff from the action).

       The standards for voluntary dismissal under Rule 41 are different if a party seeks dismissal

with or without prejudice. A voluntary dismissal without prejudice “is not a matter of right.”



                                                2
            Case 2:19-cv-00932-JDW Document 30 Filed 06/22/20 Page 3 of 5




Connor v. Corporate Life Consultants, No. 06-2831, 2006 WL 2828865, at *1 (E.D. Pa. Sept. 29,

2006). Rather, courts look at a number of factors to determine whether such a dismissal is proper.

See id. On the other hand, if the plaintiff seeks to drop a defendant from an action with prejudice,

courts have held that they lack the discretion to say “no.” See, e.g., Worrell v. Harshe, 1:16-cv-

2398 (NLH/KMW), 2017 WL 4419240, at * 2 (D.N.J. Oct. 5, 2017) (collecting cases).

          Because Mr. Rush did not address the dismissal of the City in his Motion, he did not specify

whether he intended to dismiss the municipal liability claims with or without prejudice. At oral

argument, his counsel said that Mr. Rush would dismiss the municipal liability claims with

prejudice. (Tr. at 7:4-7:6; 17:7-17:13.1) While it appears that Mr. Rush might be engaged in forum

shopping, the Court does not have the discretion to deny Mr. Rush’s request to dismiss his

municipal liability claims with prejudice. However, because the Court will not permit Mr. Rush to

amend his complaint as to Officer Nicoletti, the Court will give Mr. Rush seven days to consider

whether he wants to dismiss the municipal liability claims while the case proceeds in federal court.

          B.     Individual Liability Claims

          Unlike the City, Mr. Rush does not want to dismiss all claims against Officer Nicoletti, and

he does not want to dismiss any claims against Officer Nicoletti with prejudice. In his Motion, Mr.

Rush invokes Rule 15, which controls motions to amend a pleading. But, “once the pretrial

scheduling order’s deadline for filing motions to amend the pleadings has passed, a party must,

under Rule 16(b), demonstrate ‘good cause’ for its failure to comply with the scheduling order

before the trial court can consider, under Rule 15(a), the party’s motion to amend its pleading.”

Price v. Trans Union LLC, 737 F. Supp.2d 276, 279 (E.D. Pa. 2010); see also Sang Geoul Lee v.

Won Il Park, 720 F. App’x 663, 669 (3d Cir. 2017) (“Where a scheduling order governs the



1
    Citations to “Tr.” refer to the Transcript of the Hearing that the Court held on May 27, 2020.
                                                   3
         Case 2:19-cv-00932-JDW Document 30 Filed 06/22/20 Page 4 of 5




amendment of pleadings… the lenient Fed. R. Civ. P. 15(a)(2) standard … yields to the good cause

requirement under Rule 16(b).”).

       “‘Good cause’ under Rule 16(b) focuses on the diligence of the party seeking the

modification of the scheduling order.” Price, 737 F. Supp.2d at 279. Where a party “knows or is

in possession of the information that forms the basis of the later motion to amend at the outset of

the litigation, the party is presumptively not diligent.” Id. at 280 (internal citations omitted)

(plaintiff failed to offer justification for filing motion to amend eight months after deadline to

amend pleadings when plaintiff knew same information prior to deadline); Chancellor v.

Pottsgrove Sch. Dist., 501 F. Supp.2d 695, 702 (E.D.Pa.2007) (defendant had not shown “good

cause” because defendant possessed relevant information at the outset of the litigation and did not

offer justification for five-month delay beyond deadline in scheduling order). “If the party was not

diligent, there is no ‘good cause’ for modifying the scheduling order and allowing the party to file

a motion to amend its pleading.” Id.

       Mr. Rush filed this Motion more than six months after the deadline for amended pleadings

in the Court’s scheduling order. At oral argument, Mr. Rush’s counsel explained that the claim for

municipal liability is viable but not as strong as he thought. (Tr. at 18:14-19:7.) He therefore

decided that he would rather be in state court than continue to pursue the municipal liability claim.

He conceded that he had not learned anything new about the claims against Officer Nicoletti. He

said however, that as long as he pursued a municipal liability claim, he had no reason not to pursue

federal claims against Officer Nicoletti. (Id. at 24:21-26:8.) Having decided not to pursue a

municipal liability claim, that calculus changed for him.

       Mr. Rush’s arguments do not satisfy the good cause standard. He thinks that the jury pool

in state court is more favorable to him. His experienced counsel knew that when he filed a case



                                                 4
         Case 2:19-cv-00932-JDW Document 30 Filed 06/22/20 Page 5 of 5




with federal claims in it, and he knew that before the deadline to amend the complaint. Because he

had the information before the deadline, he cannot show diligence in pursuing his amendment. The

fact that he now wants a different forum as a matter of litigation strategy is not enough. He

therefore lacks good cause to modify the scheduling order.

III.   CONCLUSION

       Defendants had a statutory right to choose a federal forum for this case. They did. Mr. Rush

then had an opportunity to amend his complaint, drop his federal claims, and return the case to

state court. He did not do so at the time. He cannot do so now. The case will remain here. Mr. Rush

has seven days to decide whether he still wants to drop his municipal liability claim with prejudice.

If so, he should file a stipulation or motion under Rule 41. An appropriate Order follows.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      HON. JOSHUA D. WOLSON
                                                      United States District Judge

June 22, 2020




                                                 5
